Citation Nr: 9910959	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
status post total colectomy and ileostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's claims of 
entitlement to service connection for ulcerative colitis, 
status post total colectomy and ileostomy (gastrointestinal 
disability); psoriasis; hypertension; and appendicular 
arthritis of the wrists and knees.  The veteran timely 
appealed these determinations to the Board.

In February 1999, the veteran and his representative appeared 
in Washington, DC, for a hearing conducted by the undersigned 
Board Member.  During the hearing, the veteran specifically 
withdrew his claims for service connection for psoriasis, 
hypertension, and appendicular arthritis of the wrists and 
knees.  Accordingly, those issues are not before the Board.  
See 38 C.F.R. § 20.204 (1998).  In April 1999, the Board 
received the veteran's motion to amend the hearing 
transcript, which has been granted.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's ulcerative colitis, status post total colectomy and 
ileostomy, and his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
ulcerative colitis, status post total colectomy and 
ileostomy, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The claims file indicates that most of the veteran's service 
medical records are unavailable as they were apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that the VA has a statutory duty to 
assist the veteran in obtaining military records.  See Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.

In this case, the veteran provided completed NA forms 13045, 
13055, 13105 and 13151 in an attempt to assist the VA in its 
search for his service medical records.  In response to a 
request for a search of alternative records, the NPRC 
indicated that a search revealed that no medical records 
existed at the field station identified by the veteran, and 
that there were no morning reports, sick bay or hospital 
records or records from the Surgeon General's Office.  The 
Board finds that the RO has expended sufficient efforts to 
procure alternative service medical records for the veteran.

The only service record available is a copy of the veteran's 
service separation examination, which is dated in June 1956; 
that report is negative for any complaint or finding of any 
gastrointestinal disability.  In addition, the earliest 
private medical record that shows that the veteran was 
treated for a gastrointestinal problem, ulcerative colitis, 
is dated in December 1960, more than four years subsequent to 
his discharge.  Indeed, private medical records and reports 
show substantial treatment for gastrointestinal problems 
during 1960 and 1961, and reflect that the veteran underwent 
a total colectomy and ileostomy in April 1961.

In April 1993, the veteran was afforded a VA examination that 
revealed that the veteran had no abdominal tenderness or 
organomegaly.  The physician reported that the veteran had 
had a colostomy.  The diagnosis was history of ulcerative 
colitis, status post colectomy and ileostomy.

In numerous statements and in his February 1999 hearing 
testimony, the veteran reports that, in the winter of 1956, 
he suffered from significant gastrointestinal problems, 
including recurrent diarrhea.  In addition, he maintains that 
he received treatment for these symptoms at an Air Force 
hospital in Chitose, Japan.  Further, he reports that, during 
that treatment, he was informed by a service physician at 
that facility that he suffered from colitis.  However, he 
acknowledges that, at separation, he did not complain of 
having any gastrointestinal problems.  

The veteran maintains that he initially received post-service 
treatment for gastrointestinal problems from Dr. J. H. Crowe, 
a private physician, approximately seven months subsequent to 
his discharge.  The veteran indicated that Dr. Crowe 
"confirmed a diagnosis of colitis."  Further, the veteran 
stated that Dr. Crowe opined that his colitis had its onset 
during his period of military service.  However, the veteran 
reports that Dr. Crowe is deceased, and that his treatment 
records are not available.  

During the hearing, the veteran further stated that, through 
medication, by altering his diet, the condition resolved.  He 
testified, however, that in 1959, the condition recurred, and 
that the disability remained symptomatic.  The veteran 
indicated that in 1960 he was diagnosed as having ulcerative 
colitis.  He reported that, shortly thereafter, he had 
surgery to treat this condition.  During the hearing, the 
veteran testified as to his difficulties obtaining evidence 
that he was treated for gastrointestinal problems during 
service, and submitted a copy his own statement, together 
with copies of NA Forms 13105 and 13151 (accompanied by a 
waiver of RO jurisdiction) in support thereof.  
Significantly, the undersigned Board Member agreed to hold 
the record open for 60 days to afford the veteran the 
opportunity to present additional evidence to support his 
claim; however, no such additional evidence has been received 
since the hearing.  

In this case, there is no competent medical evidence of a 
link, or nexus between the veteran's current gastrointestinal 
complaints and his period of military service.  
Notwithstanding the veteran's reported history, the record 
does not reflect that that he was diagnosed as having any 
gastrointestinal disorder, including colitis, until December 
1960, more than four years subsequent to his discharge from 
active duty.  Even assuming, arguendo, that his statements, 
alone, were accepted as establishing treatment for 
gastrointestinal complaints in service, and continuing 
symptoms since service, it is significant that the record 
contains no competent medical opinion establishing a nexus 
between current gastrointestinal problems and the veteran's 
military service.  

While the veteran may well believe that his current 
gastrointestinal disability was first manifested in service, 
where, as here, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Because the veteran, as a lay person, does not 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of his 
gastrointestinal disability, his lay statements and 
testimony, standing alone, cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

Furthermore, as regards the veteran's testimony that an in-
service physician had informed him that he had colitis and 
that Dr. Crowe had opined that his gastrointestinal 
disability had its onset during his period of military 
service, the Board notes that, even assuming, arguendo, that 
these examiners did offer comments to him about the diagnosis 
and origin of his current gastrointestinal disability, what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is simply too attenuated and 
inherently unreliable to constitute the required "medical" 
evidence to well ground a claim.  See Franzen v. Brown, 9 
Vet. App. at 238 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

The Board observes that, in many respects, this case is 
factually similar to Wade v. West, 11 Vet. App. 302 (1998).  
In Wade, the veteran asserted entitlement to service 
connection for bilateral hearing loss and for tinnitus.  In 
support, the veteran alleged that he had had hearing loss and 
tinnitus since the ship on which he was serving was bombed 
and thereafter exploded.  In affirming the Board's denial of 
the veteran's appeal on the ground that he had not submitted 
well-grounded claims, the Court noted that, notwithstanding 
the veteran's reported history, the earliest medical evidence 
showing the he suffered from hearing loss and tinnitus was 
dated many years subsequent to the veteran's military service 
during World War II.  The Court held that because none of the 
medical evidence related the veteran's current hearing loss 
or tinnitus to service, his claims were not well grounded.

As in this case, in Wade, the veteran's service medical 
records also had been destroyed in the 1973 fire at the NPRC 
in St. Louis.  With respect to the veteran's contention 
regarding the destruction of his service medical records, the 
Court stated,

[T]he appellant argues on appeal that, 
although "the BVA consistently denies 
the origin and nexus" of his current 
conditions, his [service medical records] 
would document the claimed bombing 
incident, and apparently believes that 
the records, which are unavailable due to 
no fault of his own, would be sufficient 
to well ground his claim.  We note 
initially that, for purposes of this 
appeal, we have assumed the truth of the 
appellant's description of the events in 
service.  However, as discussed above, 
the veteran has failed to submit 
sufficient evidence of a causal nexus 
between those events and his current 
condition.  Even if his [service medical 
records] were available, those records 
could not demonstrate the relationship 
between the appellant's alleged in-
service injury and his condition today.

Id., at 306.

Because, in this case, as in Wade, the case turns on whether 
there is competent medical evidence of a nexus between the 
current condition and service, the absence of the majority of 
the veteran's service medical records is, in fact, not 
dispositive of the instant appeal.  Hence, any arguments that 
the absence of the veteran's service medical records is, in 
any way, prejudicial to the veteran, are unavailing.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
ulcerative colitis, status post total colectomy and 
ileostomy, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to that 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo an additional 
examination.  See Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground either of the 
claims for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  This would include 
treatment records of Dr. Crowe, a private physician, whose 
records the veteran has consistently indicated are 
unavailable.  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, the Board observes that in the 
September 1998 Supplemental Statement of the Case (SSOC), the 
RO notified the veteran of the legal requirements to submit a 
well-grounded claim and of the need to submit evidence 
showing that the disability was incurred in or aggravated by 
service.  Thus, the duty to inform the veteran of the 
evidence necessary to complete his application for service 
connection has been met.  38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette, 8 Vet. 
App. at 77-78.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for ulcerative colitis, status post total 
colectomy and ileostomy, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

